 
Exhibit 10.1
 
14,000,000 Shares of Common Stock


and Warrants to Purchase up to 7,000,000 Shares of Common Stock


DISCOVERY LABORATORIES, INC.
Common Stock (par value $0.001)




PLACEMENT AGENT AGREEMENT


May 8, 2009


LAZARD CAPITAL MARKETS LLC
30 Rockefeller Plaza
New York, New York 10020


Dear Sirs:


1.  Introduction.  Discovery Laboratories, Inc., a Delaware corporation (the
“Company”), proposes to issue and sell to the purchasers, pursuant to the terms
and conditions of this Placement Agent Agreement (this “Agreement”) and the
Subscription Agreements in the form of Exhibit A attached hereto (the
“Subscription Agreements”) entered into with the purchasers identified therein
(each a “Purchaser” and, collectively, the “Purchasers”), up to an aggregate of
14,000,000 units (the “Units”), with each Unit consisting of (i) one share of
common stock (a “Share” and, collectively, the “Shares”), $0.001 par value per
share (the “Common Stock”) of the Company and (ii) one warrant to purchase 0.50
of a share of Common Stock (the “Warrants”). Units will not be issued or
certificated.  The Shares and Warrants are immediately separable and will be
issued separately. The terms and conditions of the Warrants are set forth in the
form of Exhibit B attached hereto.  The Shares issuable upon exercise of the
Warrants are referred to herein as the “Warrant Shares” and, together with the
Units, the Shares and the Warrants, are referred to herein as the
“Securities.”  The Company hereby confirms that Lazard Capital Markets LLC
(“LCM” or the “Placement Agent”) acted as the Placement Agent in accordance with
the terms and conditions hereof.


2.  Agreement to Act as Placement Agent; Placement of Units.  On the basis of
the representations, warranties and agreements of the Company herein contained,
and subject to all the terms and conditions of this Agreement:



2.1  The Company has authorized and hereby acknowledges that the Placement Agent
has acted as its exclusive agent to solicit offers for the purchase of all or
part of the Units from the Company in connection with the proposed offering of
the Units (the “Offering”).  Until the earlier of the termination of this
Agreement or the Closing Date (as defined in Section 4 hereof), the Company
shall not, without the prior written consent of the Placement Agent, solicit or
accept offers to purchase Units otherwise than through the Placement Agent.  LCM
may utilize the expertise of Lazard Frères & Co. LLC in connection with LCM’s
placement agent activities.
 

--------------------------------------------------------------------------------


 
2.2  The Company hereby acknowledges that the Placement Agent, as agent of the
Company, used its reasonable best efforts to solicit offers to purchase the
Units from the Company on the terms and subject to the conditions set forth in
the Prospectus (as defined below). The Placement Agent shall use commercially
reasonable efforts to assist the Company in obtaining performance by each
Purchaser whose offer to purchase Units was solicited by the Placement Agent and
accepted by the Company, but the Placement Agent shall not, except as otherwise
provided in this Agreement, be obligated to disclose the identity of any
potential purchaser or have any liability to the Company in the event any such
purchase is not consummated for any reason. Under no circumstances will the
Placement Agent be obligated to underwrite or purchase any Units for its own
account and, in soliciting purchases of Units, the Placement Agent acted solely
as the Company’s agent and not as principal.  Notwithstanding the foregoing and
except as otherwise provided in Section 2.3, it is understood and agreed that
the Placement Agent (or its affiliates) may, solely at its discretion and
without any obligation to do so, purchase Units from the Company as principal
and any such purchases by the Placement Agent (or its affiliates) shall be
disclosed to the Company (including the identity of such purchaser).


2.3  Subject to the provisions of this Section 2, offers for the purchase of
Units were solicited by the Placement Agent as agent for the Company at such
times and in such amounts as the Placement Agent deemed advisable.  The
Placement Agent communicated to the Company, orally or in writing, each
reasonable offer to purchase Units received by it as agent of the Company.  The
Company shall have the sole right in its absolute discretion to accept offers to
purchase the Units and may reject any such offer, in whole or in part.  The
Placement Agent has the right, in its discretion reasonably exercised, subject
to giving prior notice to the Company, to reject any offer to purchase Units
received by it, in whole or in part, and any such rejection shall not be deemed
a breach of this Agreement.


2.4  The Units are being sold to the Purchasers at a price of $0.81 per
Unit.  The purchases of the Units by the Purchasers shall be evidenced by the
execution of the Subscription Agreements by the parties thereto.


2.5 As compensation for services rendered, on the Closing Date (as defined in
Section 4 hereof), the Company shall pay to the Placement Agent by wire transfer
of immediately available funds to an account or accounts designated by the
Placement Agent, an aggregate amount (the “Placement Fee”) equal to six percent
(6%) of the gross proceeds received by the Company from the sale of the Units on
such Closing Date.


2.6  No Units which the Company has agreed to sell pursuant to this Agreement
and the Subscription Agreements shall be deemed to have been purchased and paid
for, or sold by the Company, until such Shares and Warrants included in the
Units shall have been delivered to the Purchaser thereof against payment by such
Purchaser. If the Company shall default in its obligations to deliver the Shares
and Warrants to a Purchaser with whom it has entered into a binding Subscription
Agreement, the Company shall indemnify and hold the Placement Agent harmless
against any loss, claim, damage or expense arising from or as a result of such
default by the Company in accordance with the procedures set forth in Section
8(c) herein.
 
2

--------------------------------------------------------------------------------


 
3.  Representations and Warranties of the Company.  The Company represents and
warrants to, and agrees with, the Placement Agent and the Purchasers that:


(a)  The Company has prepared and filed in conformity with the requirements of
the Securities Act of 1933, as amended (the “Securities Act”), and published
rules and regulations thereunder (the “Rules and Regulations”) adopted by the
Securities and Exchange Commission (the “Commission”) a “shelf” Registration
Statement (as hereinafter defined) on Form S-3 (File No. 333-151654), which
became effective as of June 18, 2008 (the “Effective Date”), including a base
prospectus relating to the Shares (the “Base Prospectus”), and such amendments
and supplements thereto as may have been required to the date of this Agreement.
The term “Registration Statement” as used in this Agreement means the
registration statement (including all exhibits, financial schedules and all
documents and information deemed to be a part of the Registration Statement
pursuant to Rule 430A of the Rules and Regulations), as amended and/or
supplemented to the date of this Agreement, including the Base Prospectus.  The
Registration Statement is effective under the Securities Act and no stop order
preventing or suspending the effectiveness of the Registration Statement or
suspending or preventing the use of the Prospectus has been issued by the
Commission and no proceedings for that purpose have been instituted or, to the
knowledge of the Company, are threatened by the Commission.  The Company, if
required by the Rules and Regulations of the Commission, will file the
Prospectus (as defined below), with the Commission pursuant to Rule 424(b) of
the Rules and Regulations. The term “Prospectus” as used in this Agreement means
the prospectus, in the form in which it is to be filed with the Commission
pursuant to Rule 424(b) of the Rules and Regulations, or, if the prospectus is
not to be filed with the Commission pursuant to Rule 424(b), the prospectus in
the form included as part of the Registration Statement as of the Effective
Date, except that if any revised prospectus or prospectus supplement shall be
provided to the Placement Agent by the Company for use in connection with the
offering and sale of the Units which differs from the Prospectus (whether or not
such revised prospectus or prospectus supplement is required to be filed by the
Company pursuant to Rule 424(b) of the Rules and Regulations), the term
“Prospectus” shall refer to such revised prospectus or prospectus supplement, as
the case may be, from and after the time it is first provided to the Placement
Agent for such use. Any preliminary prospectus or prospectus subject to
completion included in the Registration Statement or filed with the Commission
pursuant to Rule 424 of the Rules and Regulations is hereafter called a
“Preliminary Prospectus.”  Any reference herein to the Registration Statement,
any Preliminary Prospectus or the Prospectus shall be deemed to refer to and
include the documents incorporated by reference therein pursuant to Item 12 of
Form S-3 which were filed under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), on or before the last to occur of the Effective Date, the
date of the Preliminary Prospectus, or the date of the Prospectus, and any
reference herein to the terms “amend,” “amendment,” or “supplement” with respect
to the Registration Statement, any Preliminary Prospectus or the Prospectus
shall be deemed to refer to and include (i) the filing of any document under the
Exchange Act after the Effective Date, the date of such Preliminary Prospectus
or the date of the Prospectus, as the case may be, which is incorporated by
reference and (ii) any such document so filed. If the Company has filed an
abbreviated registration statement to register additional securities pursuant to
Rule 462(b) under the Rules and Regulations (the “462(b) Registration
Statement”), then any reference herein to the Registration Statement shall also
be deemed to include such 462(b) Registration Statement.
 
3

--------------------------------------------------------------------------------


 
(b)  The conditions to the use of Form S-3 in connection with the offering and
sale of the Securities as contemplated hereby have been satisfied. The
Registration Statement meets, and the offering and sale of the Securities as
contemplated hereby complies with, the requirements of Rule 415 under the
Securities Act (including, without limitation, Rule 415(a)(4) and (a)(5) of the
Rules and Regulations).


(c)  As of the Applicable Time (as defined below) and as of the Closing Date,
neither (i) any General Use Free Writing Prospectus (as defined below) issued at
or prior to the Applicable Time, and the Pricing Prospectus (as defined below)
and the information included on Schedule A hereto, all considered together
(collectively, the “General Disclosure Package”), (ii) any individual Limited
Use Free Writing Prospectus (as defined below) issued at or prior to the
Applicable Time nor (iii) the bona fide electronic road show (as defined in Rule
433(h)(5) of the Rules and Regulations), if any, that has been made available
without restriction to any person, when considered together with the General
Disclosure Package, included or will include, any untrue statement of a material
fact or omitted or as of the Closing Date will omit, to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that the Company makes no representations or warranties as to information
contained in or omitted from any Issuer Free Writing Prospectus, in reliance
upon, and in conformity with, written information furnished to the Company by
the Placement Agent specifically for inclusion therein, which information the
parties hereto agree is limited to the Placement Agent’s Information (as defined
in Section 17).  As used in this paragraph (b) and elsewhere in this Agreement:


“Applicable Time” means 5:00 P.M., New York time, on the date of this Agreement.


“General Use Free Writing Prospectus” means any Issuer Free Writing Prospectus
that is identified on Schedule A to this Agreement.


“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 of the Rules and Regulations relating to the Units in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g) of
the Rules and Regulations.


“Limited Use Free Writing Prospectuses” means any Issuer Free Writing Prospectus
that is not a General Use Free Writing Prospectus.


“Pricing Prospectus” means the Preliminary Prospectus, if any, and the Base
Prospectus, each as amended and supplemented immediately prior to the Applicable
Time, including any document incorporated by reference therein and any
prospectus supplement deemed to be a part thereof.
 
4

--------------------------------------------------------------------------------


 
(d)  No order preventing or suspending the use of any Preliminary Prospectus,
any Issuer Free Writing Prospectus or the Prospectus relating to the Offering
has been issued by the Commission, and no proceeding for that purpose or
pursuant to Section 8A of the Securities Act has been instituted or, to the
knowledge of the Company, threatened by the Commission, and each Preliminary
Prospectus (if any), at the time of filing thereof, conformed in all material
respects to the requirements of the Securities Act and the Rules and
Regulations, and did not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Company makes no
representations or warranties as to information contained in or omitted from any
Preliminary Prospectus, in reliance upon, and in conformity with, written
information furnished to the Company by the Placement Agent specifically for
inclusion therein, which information the parties hereto agree is limited to the
Placement Agent’s Information (as defined in Section 17).


(e)  At the time the Registration Statement became effective, at the date of
this Agreement and at the Closing Date, the Registration Statement conformed and
will conform in all material respects to the requirements of the Securities Act
and the Rules and Regulations and did not and will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading; the
Prospectus, at the time the Prospectus was issued and at the Closing Date,
conformed and will conform in all material respects to the requirements of the
Securities Act and the Rules and Regulations and did not and will not contain an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided, however, that the foregoing
representations and warranties in this paragraph (e) shall not apply to
information contained in or omitted from the Registration Statement or the
Prospectus in reliance upon, and in conformity with, written information
furnished to the Company by the Placement Agent specifically for inclusion
therein, which information the parties hereto agree is limited to the Placement
Agent’s Information (as defined in Section 17).


(f)  Each Issuer Free Writing Prospectus, if any, as of its issue date and at
all subsequent times through the completion of the public offer and sale of the
Units or until any earlier date that the Company notified or notifies the
Placement Agent as described in Section 5(e), did not, does not and will not
include any information that conflicted, conflicts or will conflict with the
information contained in the Registration Statement, Pricing Prospectus or the
Prospectus, including any document incorporated by reference therein and any
prospectus supplement deemed to be a part thereof that has not been superseded
or modified, or includes an untrue statement of a material fact or omitted or
would omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  The foregoing sentence does not apply to
statements in or omissions from any Issuer Free Writing Prospectus in reliance
upon, and in conformity with, written information furnished to the Company by
the Placement Agent specifically for inclusion therein, which information the
parties hereto agree is limited to the Placement Agent’s Information (as defined
in Section 17).
 
5

--------------------------------------------------------------------------------


 
(g)  The documents incorporated by reference in the Prospectus, when they became
effective or were filed with the Commission, as the case may be, conformed in
all material respects to the requirements of the Securities Act or the Exchange
Act, as applicable, and the rules and regulations of the Commission thereunder
and none of such documents contained any untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and any further documents so filed and incorporated by
reference in the Prospectus, when such documents become effective or are filed
with the Commission, as the case may be, will conform in all material respects
to the requirements of the Securities Act or the Exchange Act, as applicable,
and the rules and regulations of the Commission thereunder and will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.


(h) The Company has not, directly or indirectly, distributed and will not
distribute any offering material in connection with the Offering other than any
Preliminary Prospectus, the Prospectus and other materials, if any, permitted
under the Securities Act and consistent with Section 5(b) below. The Company is
not an “ineligible issuer” in connection with the offering pursuant to Rules
164, 405 and 433 under the Securities Act. The Company will file with the
Commission all Issuer Free Writing Prospectuses (other than a “road show,” as
defined in Rule 433(d)(8) of the Rules and Regulations), if any, in the time and
manner required under Rules 163(b)(2) and 433(d) of the Rules and Regulations.


(i) The Company and each of its subsidiaries (as defined in Section 15) have
been duly organized and are validly existing as corporations in good standing
(or the foreign equivalent thereof) under the laws of their respective
jurisdictions of organization.  The Company and each of its subsidiaries are
duly qualified to do business and are in good standing as foreign corporations
in each jurisdiction in which their respective ownership or lease of property or
the conduct of their respective businesses requires such qualification and have
all power and authority (corporate or other) necessary to own or hold their
respective properties and to conduct the businesses in which they are engaged,
except where the failure to so qualify or have such power or authority (i) would
not have, singularly or in the aggregate, a material adverse effect on the
condition (financial or otherwise), results of operations, assets, business or
prospects of the Company and its subsidiaries taken as a whole, or (ii) impair
in any material respect the ability of the Company to perform its obligations
under this Agreement or to consummate any transactions contemplated by this
Agreement, the General Disclosure Package or the Prospectus (any such effect as
described in clauses (i) or (ii), a “Material Adverse Effect”).  The Company
owns or controls, directly or indirectly, only the following corporations,
partnerships, limited liability partnerships, limited liability companies,
associations or other entities:  Acute Therapeutics, Inc., a Delaware
corporation.
 
6

--------------------------------------------------------------------------------


 
(j)  The Company has the full right, power and authority to enter into this
Agreement, each of the Subscription Agreements and that certain Escrow Agreement
(the “Escrow Agreement”) dated as of the date hereof by and among the Company,
the Placement Agent and the escrow agent named therein, and to perform and to
discharge its obligations hereunder and thereunder; and each of this Agreement,
the Escrow Agreement and each of the Subscription Agreements has been duly
authorized, executed and delivered by the Company, and constitutes a valid and
binding obligation of the Company enforceable in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).


(k)  The Shares and the Warrants to be issued and sold by the Company to the
Purchasers hereunder and under the Subscription Agreements have been duly and
validly authorized and, when issued and delivered against payment therefor as
provided herein and in the Subscription Agreements, and the Warrant Shares, when
issued and delivered against payment therefor as provided in the Warrants, will
be duly and validly issued, fully paid and non-assessable and free of any
preemptive or similar rights and will conform to the description thereof
contained in the General Disclosure Package and the Prospectus.


(l) The Company has an authorized capitalization as set forth in the Pricing
Prospectus, and all of the issued and outstanding shares of capital stock of the
Company have been duly and validly authorized and issued, are fully paid and
non-assessable, have been issued in compliance with federal and state securities
laws, and conform to the description thereof contained in the General Disclosure
Package and the Prospectus.  As of April 30, 2009, there were 104,453,750 shares
of Common Stock issued and outstanding and no shares of Preferred Stock, par
value $0.001 of the Company issued and outstanding and 24,570,593 shares of
Common Stock were issuable upon the exercise of all options, warrants and
convertible securities outstanding as of such date. Since such date, the Company
has not issued any securities, other than Common Stock of the Company issued
pursuant to the exercise of stock options previously outstanding under the
Company’s stock option plans or the issuance of Common Stock pursuant to
employee stock purchase plans.  All of the Company’s options, warrants and other
rights to purchase or exchange any securities for shares of the Company’s
capital stock have been duly authorized and validly issued and were issued in
compliance with US federal and state securities laws.  None of the outstanding
shares of Common Stock was issued in violation of any preemptive rights, rights
of first refusal or other similar rights to subscribe for or purchase securities
of the Company, except for such rights as may have been fully satisfied or
waived.  There are no authorized or outstanding shares of capital stock,
options, warrants, preemptive rights, rights of first refusal or other rights to
purchase, or equity or debt securities convertible into or exchangeable or
exercisable for, any capital stock of the Company or any of its subsidiaries
other than those described above or accurately described in the General
Disclosure Package.  The description of the Company’s stock option, stock bonus
and other stock plans or arrangements, and the options or other rights granted
thereunder, as described in the General Disclosure Package and the Prospectus,
accurately and fairly present the information required to be shown with respect
to such plans, arrangements, options and rights.
 
7

--------------------------------------------------------------------------------


 
(m) All the outstanding shares of capital stock of each subsidiary of the
Company have been duly authorized and validly issued, are fully paid and
nonassessable and, except to the extent set forth in the General Disclosure
Package or the Prospectus, are owned by the Company directly or indirectly
through one or more wholly-owned subsidiaries, free and clear of any claim,
lien, encumbrance, security interest, restriction upon voting or transfer or any
other claim of any third party.


(n) The execution, delivery and performance of this Agreement, the Subscription
Agreements and the Escrow Agreement by the Company, the issue and sale of the
Units by the Company and the consummation of the transactions contemplated
hereby and thereby will not (with or without notice or lapse of time or both)
conflict with or result in a breach or violation of any of the terms or
provisions of, constitute a default or Debt Repayment Triggering Event (as
defined below) under, give rise to any right of termination or other right or
the cancellation or acceleration of any right or obligation or loss of a benefit
under, or give rise to the creation or imposition of any lien, encumbrance,
security interest, claim or charge upon any property or assets of the Company or
any subsidiary pursuant to, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or to which any of the property or assets of the Company or any of its
subsidiaries is subject, nor will such actions result in any violation of the
provisions of (A) the charter or by-laws (or analogous governing instruments, as
applicable) of the Company or any of its subsidiaries or (B) any law, statute,
rule, regulation, judgment, order or decree of any court or governmental agency
or body, domestic or foreign, having jurisdiction over the Company or any of its
subsidiaries or any of their properties or assets, except, with respect to
clause (B), any violation which, singularly or in the aggregate, would not have
a Material Adverse Effect.  A “Debt Repayment Triggering Event” means any event
or condition that gives, or with the giving of notice or lapse of time would
give the holder of any note, debenture or other evidence of indebtedness (or any
person acting on such holder’s behalf) the right to require the repurchase,
redemption or repayment of all or a portion of such indebtedness by the Company
or any of its subsidiaries.


(o)  Except for the registration of the Units under the Securities Act and such
consents, approvals, authorizations, registrations or qualifications as may be
required under the Exchange Act and applicable state or foreign securities laws,
the Financial Industry Regulatory Authority (“FINRA”) and the Nasdaq Global
Market (the “NasdaqGM”) in connection with the offering and sale of the Units by
the Company, no consent, approval, authorization or order of, or filing,
qualification or registration with, any court or governmental agency or body,
foreign or domestic, which has not been made, obtained or taken and is not in
full force and effect, is required for the execution, delivery and performance
of this Agreement, the Subscription Agreements and the Escrow Agreement by the
Company, the offer or sale of the Units or the consummation of the transactions
contemplated hereby or thereby.
 
8

--------------------------------------------------------------------------------


 
(p)  Ernst & Young LLP, who has audited certain financial statements and related
schedules included or incorporated by reference in the Registration Statement,
the General Disclosure Package and the Prospectus, and has audited the Company’s
internal control over financial reporting and management’s assessment thereof,
is an independent registered public accounting firm as required by the
Securities Act and the Rules and Regulations and the Public Company Accounting
Oversight Board (United States) (the “PCAOB”).  Except as pre-approved in
accordance with the requirements set forth in Section 10A of the Exchange Act,
Ernst & Young LLP has not been engaged by the Company to perform any “prohibited
activities” (as defined in Section 10A of the Exchange Act).


(q) The financial statements, together with the related notes and schedules,
included or incorporated by reference in the General Disclosure Package, the
Prospectus and in the Registration Statement fairly present the financial
position and the results of operations and changes in financial position of the
Company and its consolidated subsidiaries and other consolidated entities at the
respective dates or for the respective periods therein specified.  Such
statements and related notes and schedules have been prepared in accordance with
the generally accepted accounting principles in the United States (“GAAP”)
applied on a consistent basis throughout the periods involved except as may be
set forth in the related notes included or incorporated by reference in the
General Disclosure Package, and except that unaudited financial statements may
not contain footnotes required by GAAP.  The financial statements, together with
the related notes and schedules, included or incorporated by reference in the
General Disclosure Package and the Prospectus comply in all material respects
with the Securities Act, the Exchange Act, and the Rules and Regulations and the
rules and regulations under the Exchange Act.  No other financial statements or
supporting schedules or exhibits are required by the Securities Act or the Rules
and Regulations to be described, or included or incorporated by reference in the
Registration Statement, the General Disclosure Package or the Prospectus.  There
is no pro forma or as adjusted financial information which is required to be
included in the Registration Statement, the General Disclosure Package, or and
the Prospectus or a document incorporated by reference therein in accordance
with the Securities Act and the Rules and Regulations which has not been
included or incorporated as so required.


(r)  Neither the Company nor any of its subsidiaries has sustained, since the
date of the latest audited financial statements included or incorporated by
reference in the General Disclosure Package, any material loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth or contemplated in the General
Disclosure Package; and, since such date, there has not been any change in the
capital stock (other than Common Stock of the Company issued pursuant to the
exercise of stock options previously outstanding under the Company’s stock
option plans or the issuance of Common Stock pursuant to employee stock purchase
plans) or long-term debt of the Company or any of its subsidiaries, or any
material adverse changes, or any development involving a prospective material
adverse change, in or affecting the business, assets, general affairs,
management, financial position, prospects, stockholders’ equity or results of
operations of the Company and its subsidiaries taken as a whole, otherwise than
as set forth or contemplated in the General Disclosure Package.
 
9

--------------------------------------------------------------------------------


 
(s)  Except as set forth in the General Disclosure Package, there is no legal or
governmental action, suit, claim or proceeding pending to which the Company or
any of its subsidiaries is a party or of which any property or assets of the
Company or any of its subsidiaries is the subject which is required to be
described in the Registration Statement, the General Disclosure Package or the
Prospectus or a document incorporated by reference therein and is not described
therein, or which, singularly or in the aggregate, if determined adversely to
the Company or any of its subsidiaries, would be likely to have a Material
Adverse Effect or prevent or adversely affect the ability of the Company to
perform its obligations under this Agreement or the consummation of the
transactions contemplated hereby; and to the best of the Company’s knowledge,
except as set forth in the General Disclosure Package, no such proceedings are
threatened or contemplated by governmental authorities or threatened by others.


(t)  Neither the Company nor any of its subsidiaries is in (i) violation of its
charter or by-laws (or analogous governing instrument, as applicable), (ii)
default in any respect, and no event has occurred which, with notice or lapse of
time or both, would constitute such a default, in the due performance or
observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement, lease or other agreement or instrument
to which it is a party or by which it is bound or to which any of its property
or assets is subject or (iii) violation in any respect of any statute, law,
ordinance, governmental rule, regulation or court order, decree or judgment to
which it or its property or assets may be subject except, in the case of clauses
(ii) and (iii) of this paragraph (t), for any violations or defaults which,
singularly or in the aggregate, would not have a Material Adverse Effect.


(u)  The Company and each of its subsidiaries possesses all licenses,
certificates, authorizations and permits issued by, and have made all
declarations and filings with, the appropriate local, state, federal or foreign
regulatory agencies or bodies which are necessary or desirable for the ownership
of their respective properties or the conduct of their respective businesses
(including, without limitation, those administered by the Food and Drug
Administration of the U.S. Department of Health and Human Services (the “FDA”)
or by any foreign, federal, state or local governmental or regulatory authority
performing functions similar to those performed by the FDA) as described in the
General Disclosure Package and the Prospectus (collectively, the “Governmental
Permits”) except where any failures to possess or make the same, singularly or
in the aggregate, would not have a Material Adverse Effect.  The Company and its
subsidiaries are in compliance with all such Governmental Permits; all such
Governmental Permits are valid and in full force and effect, except where the
validity or failure to be in full force and effect would not, singularly or in
the aggregate, have a Material Adverse Effect.  All such Governmental Permits
are free and clear of any restriction or condition that are in addition to, or
materially different from those normally applicable to similar licenses,
certificates, authorizations and permits. Neither the Company nor any subsidiary
has received notification of any revocation or modification (or proceedings
related thereto) of any such Governmental Permit and the Company has no reason
to believe that any such Governmental Permit will not be renewed, except as set
forth in or contemplated by the General Disclosure Package.
 
10

--------------------------------------------------------------------------------


 
(v)  The clinical trials conducted by or on behalf of or sponsored by the
Company or in which the Company or its product candidates have participated that
are described in the General Disclosure Package and Prospectus or the results of
which are referred to in the General Disclosure Package or Prospectus were and,
if still pending, are being conducted in all material respects in accordance
with medical and scientific research procedures that the Company reasonably
believes are appropriate. The descriptions in the General Disclosure Package and
Prospectus of the results of such clinical trials are accurate and fairly
present the data derived from such clinical trials, and the Company has no
knowledge of any studies or tests performed by or on behalf of the Company the
results of which are materially inconsistent with or otherwise materially call
into question the results described or referred to in the General Disclosure
Package and Prospectus.  Except to the extent disclosed in the General
Disclosure Package and the Prospectus, the Company has not received any notices
or other correspondence from the FDA or any other governmental agency requiring
the termination, suspension or modification of any clinical trials that are
described in the General Disclosure Package or Prospectus or the results of
which are referred to in the General Disclosure Package or Prospectus.


(w)  Neither the Company nor any of its subsidiaries is or, after giving effect
to the offering and sale of the Securities, including the issuance, offering and
sale of the Warrant Shares, and the application of the proceeds thereof as
described in the General Disclosure Package and the Prospectus, will become an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, and the rules and regulations of the Commission thereunder.


(x)  Neither the Company, its subsidiaries nor, to the Company’s knowledge, any
of the Company’s or its subsidiaries’ officers, directors or affiliates has
taken or will take, directly or indirectly, any action designed or intended to
stabilize or manipulate the price of any security of the Company, or which
caused or resulted in, or which might in the future reasonably be expected to
cause or result in, stabilization or manipulation of the price of any security
of the Company.
 
11

--------------------------------------------------------------------------------


 
(y)  The Company and its subsidiaries owns or possesses the right to use all
material patents, trademarks, trademark registrations, service marks, service
mark registrations, trade names, copyrights, licenses, inventions, software,
databases, know-how, Internet domain names, trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures, and other intellectual property (collectively, “Intellectual
Property”) necessary to carry on their respective businesses as currently
conducted, and as proposed to be conducted and described in the General
Disclosure Package and the  Prospectus, and the Company is not aware of any
claim to the contrary or any challenge by any other person to the rights of the
Company and its subsidiaries with respect to the foregoing except for those that
could not have a Material Adverse Effect.  The Intellectual Property licenses
described in the General Disclosure Package and the Prospectus are valid,
binding upon, and enforceable by or against the parties thereto in accordance to
its terms.  The Company and each of its subsidiaries has complied in all
material respects with, and is not in breach nor has received any asserted or
threatened claim of breach of, any Intellectual Property license, except for any
such breach that would not individually or in the aggregate have a Material
Adverse Effect, and the Company has no knowledge of any breach or anticipated
breach by any other person to any Intellectual Property license.  The Company’s
and each of its subsidiaries’ businesses as now conducted and as proposed to be
conducted does not and will not infringe or conflict with any valid patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses or
other Intellectual Property or franchise right of any person.  To its knowledge,
no claim has been made against the Company or any of its subsidiaries alleging
the infringement by the Company or any of its subsidiaries of any patent,
trademark, service mark, trade name, copyright, trade secret, license in or
other intellectual property right or franchise right of any person.  The Company
and each of its subsidiaries has taken all reasonable steps to protect, maintain
and safeguard its rights in all Intellectual Property, including the execution
of appropriate nondisclosure and confidentiality agreements.  The consummation
of the transactions contemplated by this Agreement will not result in the loss
or impairment of or payment of any additional amounts with respect to, nor
require the consent of any other person in respect of, the Company’s or any of
its subsidiaries’ right to own, use, or hold for use any of the Intellectual
Property as owned, used or held for use in the conduct of the businesses as
currently conducted.  With respect to the use of the software in the Company’s
or any of its subsidiaries’ businesses as they are currently conducted, the
Company nor any of its subsidiaries has experienced any material defects in such
software including any material error or omission in the processing of any
transactions other than defects which have been corrected, and to the knowledge
of the Company, no such software contains any device or feature designed to
disrupt, disable, or otherwise impair the functioning of any software or is
subject to the terms of any “open source” or other similar license that provides
for the source code of the software to be publicly distributed or dedicated to
the public.  The Company and each of its subsidiaries has at all times complied
with all applicable laws relating to privacy, data protection, and the
collection and use of personal information collected, used, or held for use by
the Company and any of its subsidiaries in the conduct of the Company’s and its
subsidiaries businesses, except for any such breach that would individually or
in the aggregate have a Material Adverse Effect.  No claims have been asserted
or threatened against the Company or any of its subsidiaries alleging a
violation of any person’s privacy or personal information or data rights and the
consummation of the transactions contemplated hereby will not breach or
otherwise cause any violation of any law related to privacy, data protection, or
the collection and use of personal information collected, used, or held for use
by the Company or any of its subsidiaries in the conduct of the Company’s or any
of its subsidiaries’ businesses.  The Company and each of its subsidiaries takes
reasonable measures to ensure that such information is protected against
unauthorized access, use, modification, or other misuse.


(z)  Neither the Company nor its subsidiaries own any real property.  The
Company and each of its subsidiaries have good and marketable title in fee
simple to, or have valid rights to lease or otherwise use, all items of real or
personal property, as described in the General Disclosure Package, which are
material to the business of the Company and its subsidiaries taken as a whole,
in each case free and clear of all liens, encumbrances, security interests,
claims and defects that do not, singularly or in the aggregate, materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by the Company or any of its subsidiaries,
except for those liens, encumbrances, security interests, claims and defects
that would not have a Material Adverse Effect; and all of the leases and
subleases material to the business of the Company and its subsidiaries,
considered as one enterprise, and under which the Company or any of its
subsidiaries holds properties described in the General Disclosure Package and
the Prospectus, are in full force and effect, and neither the Company nor any
subsidiary has received any notice of any material claim of any sort that has
been asserted by anyone adverse to the rights of the Company or any subsidiary
under any of the leases or subleases mentioned above, or affecting or
questioning the rights of the Company or such subsidiary to the continued
possession of the leased or subleased premises under any such lease or sublease.
 
12

--------------------------------------------------------------------------------


 
(aa)  No labor disturbance by the employees of the Company or any of its
subsidiaries exists or, to the best of the Company’s knowledge, is threatened or
imminent, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of its or its subsidiaries’ principal
suppliers, manufacturers, customers or contractors, that could reasonably be
expected, singularly or in the aggregate, to have a Material Adverse
Effect.  The Company is not aware that any key employee or significant group of
employees of the Company or any subsidiary plans to terminate employment with
the Company or any such subsidiary.


(bb)  No “prohibited transaction” (as defined in Section 406 of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (“ERISA”), or Section 4975 of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”)) or
“accumulated funding deficiency” (as defined in Section 302 of ERISA) or any of
the events set forth in Section 4043(b) of ERISA (other than events with respect
to which the thirty (30)-day notice requirement under Section 4043 of ERISA has
been waived) has occurred or could reasonably be expected to occur with respect
to any employee benefit plan of the Company or any of its subsidiaries which
could, singularly or in the aggregate, have a Material Adverse Effect.  Each
employee benefit plan of the Company or any of its subsidiaries is in compliance
in all material respects with applicable law, including ERISA and the Code. The
Company and its subsidiaries have not incurred and could not reasonably be
expected to incur liability under Title IV of ERISA with respect to the
termination of, or withdrawal from, any pension plan (as defined in
ERISA).  Each pension plan for which the Company or any of its subsidiaries
would have any liability that is intended to be qualified under Section 401(a)
of the Code is so qualified, and nothing has occurred, whether by action or by
failure to act, which could, singularly or in the aggregate, cause the loss of
such qualification.


(cc)  The Company and its subsidiaries are in compliance in all material
respects with all foreign, federal, state and local rules, laws and regulations
relating to the use, treatment, storage and disposal of hazardous or toxic
substances or waste and protection of health and safety or the environment which
are applicable to their businesses (“Environmental Laws”), except where the
failure to comply would not, singularly or in the aggregate, have a Material
Adverse Effect.  There has been no storage, generation, transportation,
handling, treatment, disposal, discharge, emission, or other release of any kind
of toxic or other wastes or other hazardous substances by, due to, or caused by
the Company or any of its subsidiaries (or, to the Company’s knowledge, any
other entity for whose acts or omissions the Company or any of its subsidiaries
is or may otherwise be liable) upon any of the property now or previously owned
or leased by the Company or any of its subsidiaries, or upon any other property,
in violation of any law, statute, ordinance, rule, regulation, order, judgment,
decree or permit or which would, under any law, statute, ordinance, rule
(including rule of common law), regulation, order, judgment, decree or permit,
give rise to any liability, except for any violation or liability which would
not have, singularly or in the aggregate with all such violations and
liabilities, a Material Adverse Effect; and there has been no disposal,
discharge, emission or other release of any kind onto such property or into the
environment surrounding such property of any toxic or other wastes or other
hazardous substances with respect to which the Company has knowledge, except for
any such disposal, discharge, emission, or other release of any kind which would
not have, singularly or in the aggregate with all such discharges and other
releases, a Material Adverse Effect.  In the ordinary course of business, the
Company and its subsidiaries conduct periodic reviews of the effect of
Environmental Laws on their business and assets, in the course of which they
identify and evaluate associated costs and liabilities (including, without
limitation, any capital or operating expenditures required for clean-up, closure
of properties or compliance with Environmental Laws or Governmental Permits
issued thereunder, any related constraints on operating activities and any
potential liabilities to third parties).  On the basis of such reviews, the
Company and its subsidiaries have reasonably concluded that such associated
costs and liabilities would not have, singularly or in the aggregate, a Material
Adverse Effect.
 
13

--------------------------------------------------------------------------------


 
(dd)  The Company and its subsidiaries, each (i) has timely filed all necessary
federal, state, local and foreign tax returns that are required to be filed or
has requested extensions thereof, and all such returns were true, complete and
correct, (ii) has paid all federal, state, local and foreign taxes, assessments,
governmental or other charges due and payable for which it is liable, including,
without limitation, all sales and use taxes and all taxes which the Company or
any of its subsidiaries is obligated to withhold from amounts owing to
employees, creditors and third parties, and (iii) does not have any tax
deficiency or claims outstanding or assessed or, to the best of its knowledge,
proposed against any of them, except those, in each of the cases described in
clauses (i), (ii) and (iii) of this paragraph (dd), that would not, singularly
or in the aggregate, have a Material Adverse Effect.  The Company and its
subsidiaries, each has not engaged in any transaction which is a corporate tax
shelter or which could be characterized as such by the Internal Revenue Service
or any other taxing authority.  The accruals and reserves on the books and
records of the Company and its subsidiaries in respect of tax liabilities for
any taxable period not yet finally determined are adequate to meet any
assessments and related liabilities for any such period, and since December 31,
2008 the Company and its subsidiaries each has not incurred any liability for
taxes other than in the ordinary course.


(ee)  The Company and each of its subsidiaries carries, or is covered by,
insurance provided by recognized, financially sound and reputable institutions
with policies in such amounts and covering such risks as the Company reasonably
considers adequate for the conduct of their respective businesses and the value
of their respective properties and as is customary for companies engaged in
similar businesses in similar industries.  The Company has no reason to believe
that it or any subsidiary will not be able (i) to renew its existing insurance
coverage as and when such policies expire or (ii) to obtain comparable coverage
from similar institutions as may be necessary or appropriate to conduct its
business as now conducted and at a cost that would not result in a Material
Adverse Effect.
 
14

--------------------------------------------------------------------------------


 
(ff)  The Company maintains a system of internal accounting and other controls
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorizations; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.  Except as described in the General
Disclosure Package, since the end of the Company’s most recent audited fiscal
year, there as been (A) no material weakness in the Company’s internal control
over financial reporting (whether or not remediated) and (B) no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.


(gg) The minute books of the Company and each of its subsidiaries that would be
a “significant subsidiary” within the meaning of Rule 1-02(w) of Regulation S-X
under the Exchange Act (such a significant subsidiary of the Company, a
“Significant Subsidiary”) have been made available to the Placement Agent and
counsel for the Placement Agent, and such books (i) contain a complete summary
of all meetings and actions of the board of directors (including each board
committee) as of April 18, 2009 and shareholders of the Company (or analogous
governing bodies and interest holders, as applicable), and each of its
Significant Subsidiaries since the time of its respective incorporation or
organization through the date of the latest meeting and action, and (ii)
accurately in all material respects reflect all transactions referred to in such
minutes. There are no material transactions, agreements or other actions of the
Company or of its subsidiaries that are not properly approved and/or recorded in
the minute books of the Company or of its subsidiaries, as applicable.


(hh)  There is no franchise, lease, contract, agreement or document required by
the Securities Act or by the Rules and Regulations to be described in the
General Disclosure Package and in the Prospectus or a document incorporated by
reference therein or to be filed as an exhibit to the Registration Statement or
a document incorporated by reference therein which is not described or filed
therein as required; and all descriptions of any such franchises, leases,
contracts, agreements or documents contained in the Registration Statement or in
a document incorporated by reference therein are accurate and complete
descriptions of such documents in all material respects.  Other than as
described in the General Disclosure Package, no such franchise, lease, contract
or agreement has been suspended or terminated for convenience or default by the
Company or any of its subsidiaries or any of the other parties thereto, and
neither the Company nor any of its subsidiaries has received notice nor does the
Company have any other knowledge of any such pending or threatened suspension,
termination or non-renewal, except for such pending or threatened suspensions,
terminations or non-renewals that would not reasonably be expected to,
singularly or in the aggregate, have a Material Adverse Effect.
 
15

--------------------------------------------------------------------------------


 
(ii)  No relationship, direct or indirect, exists between or among the Company
and any of its subsidiaries on the one hand, and the directors, officers,
stockholders (or analogous interest holders), customers or suppliers of the
Company or any of its subsidiaries or any of their affiliates on the other hand,
which is required to be described in the General Disclosure Package and the
Prospectus or a document incorporated by reference therein and which is not so
described.


(jj)  No person or entity has the right to require registration of shares of
Common Stock or other securities of the Company or any of its subsidiaries
because of the filing or effectiveness of the Registration Statement, except for
persons and entities who have expressly waived such right in writing or who have
been given timely and proper written notice and have failed to exercise such
right within the time or times required under the terms and conditions of such
right.  Except as described in the General Disclosure Package, there are no
persons with registration rights or similar rights to have any securities
registered by the Company or any of its subsidiaries under the Securities Act.


(kk)  Neither the Company nor any of its subsidiaries own any “margin
securities” as that term is defined in Regulation U of the Board of Governors of
the Federal Reserve System (the “Federal Reserve Board”), and none of the
proceeds of the sale of the Units will be used, directly or indirectly, for the
purpose of purchasing or carrying any margin security, for the purpose of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry any margin security or for any other purpose which might cause any of
the Units to be considered a “purpose credit” within the meanings of Regulation
T, U or X of the Federal Reserve Board.


(ll)  Neither the Company nor any of its subsidiaries is a party to any
contract, agreement or understanding with any person (other than this Agreement
and any letter of understanding between the Company and the Placement Agent)
that would give rise to a valid claim against the Company or the Placement Agent
for a brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Units or any transaction contemplated by this
Agreement, the Registration Statement, the General Disclosure Package or the
Prospectus.


(mm)  No forward-looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) contained in either the
General Disclosure Package or the Prospectus has been made or reaffirmed without
a reasonable basis or has been disclosed other than in good faith.
 
16

--------------------------------------------------------------------------------


 
(nn) The Company is subject to and in compliance in all material respects with
the reporting requirements of Section 13 or Section 15(d) of the Exchange
Act.  The Common Stock is registered pursuant to Section 12(b) of the Exchange
Act and is listed on the NasdaqGM, and the Company has taken no action designed
to, or reasonably likely to have the effect of, terminating the registration of
the Common Stock under the Exchange Act or delisting the Common Stock from the
NasdaqGM, nor has the Company received any notification that the Commission or
the Nasdaq Stock Market LLC is contemplating terminating such registration or
listing.  No consent, approval, authorization or order of, or filing,
notification or registration with, the NasdaqGM is required for the listing and
trading of the shares of Common Stock on the NasdaqGM, except for (i) a
Notification Form: Listing of Additional Shares and (ii) a Notification Form:
Change in the Number of Shares Outstanding.


(oo)  The Company is in compliance with all applicable provisions of the
Sarbanes-Oxley Act of 2002 and all applicable rules and regulations promulgated
thereunder or implementing the provisions thereof (the “Sarbanes-Oxley Act”).


(pp)  The Company has taken all necessary actions to ensure that it is in
compliance with all applicable corporate governance requirements set forth in
the Nasdaq Marketplace Rules.


(qq)  Neither the Company nor any of its subsidiaries nor, to the best of the
Company’s knowledge, any employee or agent of the Company or any subsidiary, has
not made any contribution or other payment to any official of, or candidate for,
any federal, state, local or foreign office in violation of any law (including
the Foreign Corrupt Practices Act of 1977, as amended) or of the character
required to be disclosed in the Registration Statement, the General Disclosure
Package or the Prospectus or a document incorporated by reference therein.


(rr)  There are no transactions, arrangements or other relationships between
and/or among the Company, any of its affiliates (as such term is defined in Rule
405 of the Securities Act) and any unconsolidated entity, including, but not
limited to, any structured finance, special purpose or limited purpose entity
that could reasonably be expected to materially affect the Company’s or any of
its subsidiaries’ liquidity or the availability of or requirements for their
capital resources required to be described in the General Disclosure Package and
the Prospectus or a document incorporated by reference therein which have not
been described as required.


(ss)  There are no outstanding loans, advances (except normal advances for
business expenses in the ordinary course of business) or guarantees or
indebtedness by the Company or any of its subsidiaries to or for the benefit of
any of the officers or directors of the Company, any of its subsidiaries or any
of their respective family members, except as disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus.


(tt)  The statistical and market-related data included in the Registration
Statement, the General Disclosure Package and the Prospectus are based on or
derived from sources that the Company believes to be reliable and accurate.
 
17

--------------------------------------------------------------------------------


 
(uu) Neither the Company nor any subsidiary nor any of their affiliates (within
the meaning of FINRA Conduct Rule 2720(b)(1)(a)) directly or indirectly
controls, are controlled by, or is under common control with, or is an
associated person (within the meaning of Article I, Section 1(ee) of the By-laws
of FINRA) of, any member firm of FINRA.


(vv) No approval of the shareholders of the Company under the rules and
regulations of Nasdaq (including Rule 4350 of the Nasdaq Global Marketplace
Rules) is required for the Company to issue and deliver to the Purchasers the
Units.


Any certificate signed by or on behalf of the Company and delivered to the
Placement Agent or to counsel for the Placement Agent shall be deemed to be a
representation and warranty by the Company to the Placement Agent and the
Purchasers as to the matters covered thereby.


4.  The Closing.  The time and date of closing and delivery of the documents
required to be delivered to the Placement Agent pursuant to Sections 5 and 7
hereof shall be at 10:00 A.M., New York time, on May 13, 2009 (the “Closing
Date”) at the office of Dickstein Shapiro LLP, 1177 Avenue of the Americas, 47th
Floor, New York, New York.


5.  Further Agreements of the Company.  The Company agrees with the Placement
Agent and the Purchasers:


(a)  To prepare the Rule 462(b) Registration Statement, if necessary, in a form
approved by the Placement Agent and file such Rule 462(b) Registration Statement
with the Commission on the date hereof; to prepare the Prospectus in a form
approved by the Placement Agent containing information previously omitted at the
time of effectiveness of the Registration Statement in reliance on rules 430A,
430B and 430C of the Rules and Regulations and to file such Prospectus pursuant
to Rule 424(b) of the Rules and Regulations not later than the second  (2nd)
business day following the execution and delivery of this Agreement or, if
applicable, such earlier time as may be required by Rule 430A of the Rules and
Regulations; to notify the Placement Agent immediately of the Company’s
intention to file or prepare any supplement or amendment to any Registration
Statement or to the Prospectus and to make no amendment or supplement to the
Registration Statement, the General Disclosure Package or to the Prospectus to
which the Placement Agent shall reasonably object by notice to the Company after
a reasonable period to review; to advise the Placement Agent, promptly after it
receives notice thereof, of the time when any amendment to any Registration
Statement has been filed or becomes effective or any supplement to the General
Disclosure Package or the Prospectus or any amended Prospectus has been filed
and to furnish the Placement Agent copies thereof; to file promptly all material
required to be filed by the Company with the Commission pursuant to Rule 433(d)
or 163(b)(2), as the case may be; to file promptly all reports and any
definitive proxy or information statements required to be filed by the Company
with the Commission pursuant to Section 13(a), 13(c), 14 or 15(d) of the
Exchange Act subsequent to the date of the Prospectus and for so long as the
delivery of a prospectus (or in lieu thereof, the notice referred to in Rule
173(a) of the Rules and Regulations) is required in connection with the offering
or sale of the Units; to advise the Placement Agent, promptly after it receives
notice thereof, of the issuance by the Commission of any stop order or of any
order preventing or suspending the use of any Preliminary Prospectus, any Issuer
Free Writing Prospectus or the Prospectus, of the suspension of the
qualification of the Units for offering or sale in any jurisdiction, of the
initiation or threatening of any proceeding for any such purpose, or of any
request by the Commission for the amending or supplementing of the Registration
Statement, the General Disclosure Package or the Prospectus or for additional
information; and, in the event of the issuance of any stop order or of any order
preventing or suspending the use of any Preliminary Prospectus, any Issuer Free
Writing Prospectus or the Prospectus or suspending any such qualification, and
promptly to use its best efforts to obtain the withdrawal of such order.
 
18

--------------------------------------------------------------------------------


 
(b)  The Company represents and agrees that it has not made and, unless it
obtains the prior consent of the Placement Agent, it will not, make any offer
relating to the Units that would constitute a “free writing prospectus” as
defined in Rule 405 of the Rules and Regulations unless the prior written
consent of the Placement Agent has been received (each, a “Permitted Free
Writing Prospectus”); provided that the prior written consent of the Placement
Agent hereto shall be deemed to have been given in respect of the Issuer Free
Writing Prospectus(es) included in Schedule A hereto.  The Company represents
that it has treated and agrees that it will treat each Permitted Free Writing
Prospectus as an Issuer Free Writing Prospectus, comply with the requirements of
Rules 164 and 433 of the Rules and Regulations applicable to any Issuer Free
Writing Prospectus, including the requirements relating to timely filing with
the Commission, legending and record keeping and will not take any action that
would result in the Placement Agent or the Company being required to file with
the Commission pursuant to Rule 433(d) of the Rules and Regulations a free
writing prospectus prepared by or on behalf of the Placement Agent that the
Placement Agent otherwise would not have been required to file thereunder.


(c)  If at any time when a Prospectus relating to the Units is required to be
delivered under the Securities Act, any event occurs or condition exists as a
result of which the Prospectus, as then amended or supplemented, would include
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, or the Registration Statement, as
then amended or supplemented, would include any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein
not misleading, or if for any other reason it is necessary at any time to amend
or supplement any Registration Statement or the Prospectus to comply with the
Securities Act or the Exchange Act, the Company will promptly notify the
Placement Agent, and upon the Placement Agent’s request, the Company will
promptly prepare and file with the Commission, at the Company’s expense, an
amendment to the Registration Statement or an amendment or supplement to the
Prospectus that corrects such statement or omission or effects such compliance
and will deliver to the Placement Agent, without charge, such number of copies
thereof as the Placement Agent may reasonably request.  The Company consents to
the use of the Prospectus or any amendment or supplement thereto by the
Placement Agent.
 
19

--------------------------------------------------------------------------------


 
(d)  If the General Disclosure Package is being used to solicit offers to buy
the Units at a time when the Prospectus is not yet available to prospective
purchasers and any event shall occur as a result of which, in the judgment of
the Company or in the reasonable opinion of the Placement Agent, it becomes
necessary to amend or supplement the General Disclosure Package in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, or to make the statements therein not conflict with the
information contained or incorporated by reference in the Registration Statement
then on file and not superseded or modified, or if it is necessary at any time
to amend or supplement the General Disclosure Package to comply with any law,
the Company promptly will either (i) prepare, file with the Commission (if
required) and furnish to the Placement Agent and any dealers an appropriate
amendment or supplement to the General Disclosure Package or (ii) prepare and
file with the Commission an appropriate filing under the Exchange Act which
shall be incorporated by reference in the General Disclosure Package so that the
General Disclosure Package as so amended or supplemented will not, in the light
of the circumstances under which they were made, be misleading or conflict with
the Registration Statement then on file, or so that the General Disclosure
Package will comply with law.


(e)  If at any time following issuance of an Issuer Free Writing Prospectus
there occurred or occurs an event or development as a result of which such
Issuer Free Writing Prospectus conflicted or will conflict with the information
contained in the Registration Statement, Pricing Prospectus or Prospectus,
including any document incorporated by reference therein and any prospectus
supplement deemed to be a part thereof and not superseded or modified or
included or would include an untrue statement of a material fact or omitted or
would omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, the Company has promptly notified or will
promptly notify the Placement Agent so that any use of the Issuer Free Writing
Prospectus may cease until it is amended or supplemented and has promptly
amended or will promptly amend or supplement, at its own expense, such Issuer
Free Writing Prospectus to eliminate or correct such conflict, untrue statement
or omission.  The foregoing sentence does not apply to statements in or
omissions from any Issuer Free Writing Prospectus in reliance upon, and in
conformity with, written information furnished to the Company by the Placement
Agent specifically for inclusion therein, which information the parties hereto
agree is limited to the Placement Agent’s Information (as defined in Section
17).


(f)  To the extent not available on the Commission’s EDGAR or IDEA system, to
furnish promptly to the Placement Agent and to counsel for the Placement Agent a
signed copy of the Registration Statement as originally filed with the
Commission, and of each amendment thereto filed with the Commission, including
all consents and exhibits filed therewith.
 
20

--------------------------------------------------------------------------------


 
(g)  To the extent not available on the Commission’s EDGAR or IDEA system, to
deliver promptly to the Placement Agent in New York City such number of the
following documents as the Placement Agent shall reasonably
request:  (i) conformed copies of the Registration Statement as originally filed
with the Commission (in each case excluding exhibits), (ii) each Preliminary
Prospectus (if any), (iii) any Issuer Free Writing Prospectus, (iv) the
Prospectus (the delivery of the documents referred to in clauses (i), (ii),
(iii) and (iv) of this paragraph (g) to be made not later than 10:00 A.M., New
York time, on the business day following the execution and delivery of this
Agreement), (v) conformed copies of any amendment to the Registration Statement
(excluding exhibits), (vi) any amendment or supplement to the General Disclosure
Package or the Prospectus (the delivery of the documents referred to in clauses
(v) and (vi) of this paragraph (g) to be made not later than 10:00 A.M., New
York City time, on the business day following the date of such amendment or
supplement) and (vii) any document incorporated by reference in the General
Disclosure Package or the Prospectus (excluding exhibits thereto) (the delivery
of the documents referred to in clause (vi) of this paragraph (g) to be made not
later than 10:00 A.M., New York City time, on the business day following the
date of such document).


(h)  To make generally available to its shareholders as soon as practicable, but
in any event not later than eighteen (18) months after the effective date of
each Registration Statement (as defined in Rule 158(c) of the Rules and
Regulations), an earnings statement of the Company and its subsidiaries (which
need not be audited) complying with Section 11(a) of the Securities Act and the
Rules and Regulations (including, at the option of the Company, Rule 158); and
to furnish to its shareholders as soon as practicable after the end of each
fiscal year an annual report (including a balance sheet and statements of
income, shareholders’ equity and cash flows of the Company and its consolidated
subsidiaries certified by independent public accountants) and as soon as
possible after each of the first three fiscal quarters of each fiscal year
(beginning with the first fiscal quarter after the effective date of such
Registration Statement), consolidated summary financial information of the
Company and its subsidiaries for such quarter in reasonable detail.


(i)  To take promptly from time to time such actions as the Placement Agent may
reasonably request to qualify the Units for offering and sale under the
securities or Blue Sky laws of such jurisdictions (domestic or foreign) as the
Placement Agent may designate and to continue such qualifications in effect, and
to comply with such laws, for so long as required to permit the offer and sale
of the Securities in such jurisdictions; provided that the Company and its
subsidiaries shall not be obligated to qualify as foreign corporations in any
jurisdiction in which they are not so qualified or to file a general consent to
service of process in any jurisdiction.


(j)  To the extent not available on the Commission’s EDGAR or IDEA system, upon
request, during the period of five (5) years from the date hereof, to deliver to
the Placement Agent upon request, (i) as soon as they are available, copies of
all reports or other communications furnished to shareholders, and (ii) as soon
as they are available, copies of any reports and financial statements furnished
or filed with the Commission or any national securities exchange or automatic
quotation system on which the Common Stock is listed or quoted.
 
21

--------------------------------------------------------------------------------


 
(k)  That the Company will not, for a period of ninety (90) days from the date
of the Prospectus, (the “Lock-Up Period”) without the prior written consent of
the Placement Agent, directly or indirectly offer, sell, assign, transfer,
pledge, contract to sell, or otherwise dispose of, any shares of Common Stock or
any securities convertible into or exercisable or exchangeable for Common Stock,
other than (i) the Company’s sale of the Units (including the Shares and the
Warrants included in the Units) hereunder, (ii) the issuance of restricted
Common Stock or options to acquire Common Stock pursuant to the Company’s
employee benefit plans, qualified stock option plans or other employee
compensation plans as such plans are in existence on the date hereof and
described in the Prospectus and the issuance of Common Stock pursuant to the
valid exercises of options, warrants or rights outstanding on the date hereof
and (iii) the issuance of Common Stock or securities convertible into or
exercisable or exchangeable for Common Stock (and the issuance of Common Stock
pursuant to the terms of such securities convertible into or exercisable or
exchangeable for Common Stock) in connection with strategic alliances involving
the Company and other entities, including without limitation, joint venture,
licensing and collaboration arrangements.  The Company will cause each executive
officer, director, shareholder, option-holder and warrantholder listed in
Schedule B to furnish to the Placement Agent, prior to the Closing Date, a
letter, substantially in the form of Exhibit C hereto, pursuant to which each
such person shall agree, among other things, not to directly or indirectly
offer, sell, assign, transfer, pledge, contract to sell, or otherwise dispose
of, any shares of Common Stock or any securities convertible into or exercisable
or exchangeable for Common Stock, not to engage in any swap or other agreement
or arrangement that transfers, in whole or in part, directly or indirectly, the
economic risk of ownership of Common Stock or any such securities and not to
engage in any short selling of any Common Stock or any such securities, during
the Lock-Up Period, without the prior written consent of the Placement
Agent.  The Company also agrees that during such period, the Company will not
file any registration statement, preliminary prospectus or prospectus, or any
amendment or supplement thereto, under the Securities Act for any such
transaction or which registers, or offers for sale, Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock,
except for a registration statement on Form S-8 relating to employee benefit
plans.  Notwithstanding the foregoing, beginning on the date that is thirty one
(31) days after the date of the Prospectus, the Company may issue shares of
Common Stock pursuant to the committed equity financing facilities entered into
with Kingsbridge Capital Limited dated April 2006, May 2008 and December 2008
(collectively, the “CEFFS”), but in no event during the Lock-Up Period shall
such issuance of shares of Common Stock under the CEFFS exceed, in the
aggregate, two percent (2.0%) of the Company’s outstanding common stock.  The
Company hereby agrees that (i) if it issues an earnings release or material
news, or if a material event relating to the Company occurs, during the last
seventeen (17) days of the Lock-Up Period, or (ii) if prior to the expiration of
the Lock-Up Period, the Company announces that it will release earnings results
during the sixteen (16)-day period beginning on the last day of the Lock-Up
Period, the restrictions imposed by this paragraph (k) or the letter shall
continue to apply until the expiration of the eighteen (18)-day period beginning
on the issuance of the earnings release or the occurrence of the material news
or material event.
 
22

--------------------------------------------------------------------------------


 
(l)  To supply the Placement Agent with copies of all correspondence to and
from, and all documents issued to and by, the Commission in connection with the
registration of the Units under the Securities Act or the Registration
Statement, any Preliminary Prospectus or the Prospectus, or any amendment or
supplement thereto or document incorporated by reference therein.


(m)  Prior to the Closing Date, to furnish to the Placement Agent, as soon as
they have been prepared, copies of any unaudited interim consolidated financial
statements of the Company for any periods subsequent to the periods covered by
the financial statements appearing in the Registration Statement and the
Prospectus.


(n)  Prior to the Closing Date, not to issue any press release or other
communication directly or indirectly or hold any press conference with respect
to the Company, its condition, financial or otherwise, or earnings, business
affairs or business prospects (except for routine oral marketing communications
in the ordinary course of business and consistent with the past practices of the
Company and of which the Placement Agent is notified), without the prior written
consent of the Placement Agent, unless in the judgment of the Company and its
counsel, and after notification to the Placement Agent, such press release or
communication is required by law.


(o)  Until the Placement Agent shall have notified the Company of the completion
of the offering of the Units, that the Company will not, and will cause its
affiliated purchasers (as defined in Regulation M under the Exchange Act) not
to, either alone or with one or more other persons, bid for or purchase, for any
account in which it or any of its affiliated purchasers has a beneficial
interest, any Units, or attempt to induce any person to purchase any Units; and
not to, and to cause its affiliated purchasers not to, make bids or purchase for
the purpose of creating actual, or apparent, active trading in or of raising the
price of the Units.


(p)  Not to take any action prior to the Closing Date which would require the
Prospectus to be amended or supplemented pursuant to Section 5.


(q)  To at all times comply with all applicable provisions of the Sarbanes-Oxley
Act in effect from time to time.


(r)  To apply the net proceeds from the sale of the Units as set forth in the
Registration Statement, the General Disclosure Package and the Prospectus under
the heading “Use of Proceeds.”


(s)  To use its best efforts to list, effect and maintain, subject to notice of
issuance, the Common Stock on the Nasdaq GM.


(t)  To use its best efforts to assist the Placement Agent and its counsel with
any filings with FINRA and obtaining clearance from FINRA as to the amount of
compensation allowable or payable to the Placement Agent.
 
23

--------------------------------------------------------------------------------


 
(u)  To use its best efforts to do and perform all things required to be done or
performed under this Agreement by the Company prior to the Closing Date and to
satisfy all conditions precedent to the delivery of the Units.


6.  Payment of Expenses.  The Company agrees to pay, or reimburse if paid by the
Placement Agent, whether or not the transactions contemplated hereby are
consummated or this Agreement is terminated:  (a) the costs incident to the
authorization, issuance, sale, preparation and delivery of the Units to the
Purchasers and any taxes payable in that connection; (b) the costs incident to
the Registration of the Units under the Securities Act; (c) the costs incident
to the preparation, printing and distribution of the Registration Statement, the
Base Prospectus, any Preliminary Prospectus, any Issuer Free Writing Prospectus,
the General Disclosure Package, the Prospectus, any amendments, supplements and
exhibits thereto or any document incorporated by reference therein and the costs
of printing, reproducing and distributing any transaction document by mail,
telex or other means of communications; (d) if applicable, the fees and expenses
(including related reasonable fees and expenses of counsel for the Placement
Agent) incurred in connection with securing any required review by FINRA of the
terms of the sale of the Units and any filings made with FINRA; (e) any
applicable listing, quotation or other fees; (f) the reasonable fees and
expenses (including related reasonable fees and expenses of counsel to the
Placement Agent) of qualifying the Units under the securities laws of the
several jurisdictions as provided in Section 5(i) and of preparing, printing and
distributing wrappers, Blue Sky Memoranda and Legal Investment Surveys; (g) the
cost of preparing and printing stock certificates; (h) all fees and expenses of
the registrar and transfer agent of the Units; (i) the reasonable fees,
disbursements and expenses of counsel to the Placement Agent not to exceed
$75,000, and (j) all other costs and expenses incident to the offering of the
Units or the performance of the obligations of the Company under this Agreement
(including, without limitation, the fees and expenses of the Company’s counsel
and the Company’s independent accountants and the travel and other expenses
incurred by Company personnel in connection with any “road show” including,
without limitation, any expenses advanced by the Placement Agent on the
Company’s behalf (which will be promptly reimbursed)); provided that, except to
the extent otherwise provided in this Section 6 and in Sections 8 and 10, the
Placement Agent shall pay its own costs and expenses, including the fees and
expenses of its counsel.


7.  Conditions to the Obligations of the Placement Agent and the Purchasers, and
the Sale of the Units.  The respective obligations of the Placement Agent
hereunder and the Purchasers under the Subscription Agreements, and the Closing
of the sale of the Units, are subject to the accuracy, when made and as of the
Applicable Time and on the Closing Date, of the representations and warranties
of the Company contained herein, to the accuracy of the statements of the
Company made in any certificates pursuant to the provisions hereof, to the
performance by the Company of its obligations hereunder, and to each of the
following additional terms and conditions:


(a)  No stop order suspending the effectiveness of the Registration Statement or
any part thereof, preventing or suspending the use of any Base Prospectus, any
Preliminary Prospectus, the Prospectus or any Permitted Free Writing Prospectus
or any part thereof shall have been issued and no proceedings for that purpose
or pursuant to Section 8A under the Securities Act shall have been initiated or
threatened by the Commission, and all requests for additional information on the
part of the Commission (to be included or incorporated by reference in the
Registration Statement or the Prospectus or otherwise) shall have been complied
with to the reasonable satisfaction of the Placement Agent; the Rule 462(b)
Registration Statement, if any, each Issuer Free Writing Prospectus, if any, and
the Prospectus shall have been filed with the Commission within the applicable
time period prescribed for such filing by, and in compliance with, the Rules and
Regulations and in accordance with 5(a), and the Rule 462(b) Registration
Statement, if any, shall have become effective immediately upon its filing with
the Commission; and FINRA shall have raised no objection to the fairness and
reasonableness of the terms of this Agreement or the transactions contemplated
hereby.
 
24

--------------------------------------------------------------------------------


 
(b)  The Placement Agent shall not have discovered and disclosed to the Company
on or prior to the Closing Date that the Registration Statement or any amendment
or supplement thereto contains an untrue statement of a fact which, in the
opinion of counsel for the Placement Agent, is material or omits to state any
fact which, in the opinion of such counsel, is material and is required to be
stated therein or is necessary to make the statements therein not misleading, or
that the General Disclosure Package, any Issuer Free Writing Prospectus or the
Prospectus or any amendment or supplement thereto contains an untrue statement
of fact which, in the opinion of such counsel, is material or omits to state any
fact which, in the opinion of such counsel, is material and is necessary in
order to make the statements, in the light of the circumstances in which they
were made, not misleading.


(c)  All corporate proceedings and other legal matters incident to the
authorization, form and validity of each of this Agreement, the Subscription
Agreements, the Escrow Agreement, the Units, the Registration Statement, the
General Disclosure Package, each Issuer Free Writing Prospectus, if any, and the
Prospectus and all other legal matters relating to this Agreement and the
transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agent, and the Company shall have
furnished to such counsel all documents and information that they may reasonably
request to enable them to pass upon such matters.


(d)  Dickstein Shapiro LLP shall have furnished to the Placement Agent such
counsel’s written opinion and negative assurances statement, as counsel to the
Company, addressed to the Placement Agent, dated the Closing Date, in form and
substance reasonably satisfactory to the Placement Agent.


(e)  Potter Anderson & Corroon LLP shall have furnished to the Placement Agent
such counsel’s written opinion, as intellectual property counsel to the Company,
addressed to the Placement Agent, dated the Closing Date, in form and substance
reasonably satisfactory to the Placement Agent.


(f)  The Placement Agent shall have received from Proskauer Rose LLP, counsel
for the Placement Agent, such opinion or opinions and negative assurances
statement, addressed to the Placement Agent, dated the Closing Date, with
respect to such matters as the Placement Agent may reasonably require, and the
Company shall have furnished to such counsel such documents as they request for
enabling them to pass upon such matters.
 
25

--------------------------------------------------------------------------------


 
(g)  At the time of the execution of this Agreement, the Placement Agent shall
have received from Ernst & Young LLP a letter, addressed to the Placement Agent,
executed and dated such date, in form and substance satisfactory to the
Placement Agent (i) confirming that they are an independent registered
accounting firm with respect to the Company and its subsidiaries within the
meaning of the Securities Act and the Rules and Regulations and PCAOB and (ii)
stating the conclusions and findings of such firm, of the type ordinarily
included in accountants’ “comfort letters” to underwriters, with respect to the
financial statements and certain financial information contained or incorporated
by reference in the Registration Statement, the General Disclosure Package and
the Prospectus.


(h)  On the effective date of any post-effective amendment to any Registration
Statement and on the Closing Date, the Placement Agent shall have received a
letter (the “Bring-Down Letter”) from Ernst & Young LLP addressed to the
Placement Agent and dated the Closing Date confirming, as of the date of the
Bring-Down Letter (or, with respect to matters involving changes or developments
since the respective dates as of which specified financial information is given
in the General Disclosure Package and the Prospectus, as the case may be, as of
a date not more than three (3) business days prior to the date of the Bring-Down
Letter), the conclusions and findings of such firm, of the type ordinarily
included in accountants’ “comfort letters” to underwriters, with respect to the
financial information and other matters covered by its letter delivered to the
Placement Agent concurrently with the execution of this Agreement pursuant to
paragraph (g) of this Section 7.


(i)  The Company shall have furnished to the Placement Agent a certificate,
dated the Closing Date, of its Chief Executive Officer, its President or a Vice
President and its chief financial officer stating that (i) such officers have
carefully examined the Registration Statement, the General Disclosure Package,
any Permitted Free Writing Prospectus and the Prospectus and, in their opinion,
the Registration Statement and each amendment thereto, at the Applicable Time
and as of the date of this Agreement and as of the Closing Date did not include
any untrue statement of a material fact and did not omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, and the General Disclosure Package, as of the Applicable Time
and as of the Closing Date, any Permitted Free Writing Prospectus as of its date
and as of the Closing Date, the Prospectus and each amendment or supplement
thereto, as of the respective date thereof and as of the Closing Date, did not
include any untrue statement of a material fact and did not omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances in which they were made, not misleading, (ii) since the
effective date of  the initial Registration Statement, no event has occurred
which should have been set forth in a supplement or amendment to the
Registration Statement, the General Disclosure Package or the Prospectus, (iii)
to the best of their knowledge after reasonable investigation, as of the Closing
Date, the representations and warranties of the Company in this Agreement are
true and correct and the Company has complied in all material respects with all
agreements and satisfied in all material respects all conditions on its part to
be performed or satisfied hereunder at or prior to the Closing Date, and (iv)
there has not been, subsequent to the date of the most recent audited financial
statements included or incorporated by reference in the General Disclosure
Package, any material adverse change in the financial position or results of
operations of the Company and its subsidiaries, or any change or development
that, singularly or in the aggregate, would involve a material adverse change or
a prospective material adverse change, in or affecting the condition (financial
or otherwise), results of operations, business, assets or prospects of the
Company and its subsidiaries taken as a whole, except as set forth in the
Prospectus.
 
26

--------------------------------------------------------------------------------


 
(j)  Since the date of the latest audited financial statements included in the
General Disclosure Package or incorporated by reference in the General
Disclosure Package as of the date hereof, (i) neither the Company nor any of its
subsidiaries shall have sustained any loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, otherwise than as set forth in the General Disclosure Package, and (ii)
there shall not have been any change in the capital stock (other than Common
Stock of the Company issued pursuant to the exercise of stock options previously
outstanding under the Company’s stock option plans or the issuance of Common
Stock pursuant to employee stock purchase plans) or long-term debt of the
Company nor any of its subsidiaries, or any change, or any development involving
a prospective change, in or affecting the business, general affairs, management,
financial position, stockholders’ equity or results of operations of the Company
and its subsidiaries, otherwise than as set forth in the General Disclosure
Package, the effect of which, in any such case described in clause (i) or (ii)
of this paragraph (j), is, in the judgment of the Placement Agent, so material
and adverse as to make it impracticable or inadvisable to proceed with the sale
or delivery of the Units on the terms and in the manner contemplated in the
General Disclosure Package.


(k)  No action shall have been taken and no law, statute, rule, regulation or
order shall have been enacted, adopted or issued by any governmental agency or
body which would prevent the issuance or sale of the Units or materially and
adversely affect or potentially materially and adversely affect the business or
operations of the Company or its subsidiaries; and no injunction, restraining
order or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued which would prevent the issuance or sale of
the Units or materially and adversely affect or potentially materially and
adversely affect the business or operations of the Company or its subsidiaries.


(l)  Subsequent to the execution and delivery of this Agreement there shall not
have occurred any of the following:  (i) trading in securities generally on the
New York Stock Exchange, Nasdaq GM or the American Stock Exchange or in the
over-the-counter market, or trading in any securities of the Company on any
exchange or in the over-the-counter market, shall have been suspended or
materially limited, or minimum or maximum prices or maximum range for prices
shall have been established on any such exchange or such market by the
Commission, by such exchange or market or by any other regulatory body or
governmental authority having jurisdiction, (ii) a banking moratorium shall have
been declared by Federal or state authorities or a material disruption has
occurred in commercial banking or securities settlement or clearance services in
the United States, (iii) the United States shall have become engaged in
hostilities, or the subject of an act of terrorism, or there shall have been an
outbreak of or escalation in hostilities involving the United States, or there
shall have been a declaration of a national emergency or war by the United
States or (iv) there shall have occurred such a material adverse change in
general economic, political or financial conditions (or the effect of
international conditions on the financial markets in the United States shall be
such) as to make it, in the judgment of the Placement Agent, impracticable or
inadvisable to proceed with the sale or delivery of the Units on the terms and
in the manner contemplated in the General Disclosure Package and the Prospectus.
 
27

--------------------------------------------------------------------------------


 
(m)  The Company shall have filed a Notification Form: Listing of Additional
Shares with the Nasdaq GM and shall have received no objection thereto from the
Nasdaq GM.


(n)  The Placement Agent shall have received the written agreements,
substantially in the form of Exhibit C hereto, of the executive officers,
directors, shareholders, optionholders and warrantholders of the Company listed
in Schedule B to this Agreement.


(o)  The Company shall have entered into Subscription Agreements with each of
the Purchasers and such agreements shall be in full force and effect.


(p)  The Company shall have entered into the Escrow Agreement and such agreement
shall be in full force and effect.


(q)  The Placement Agent shall have received clearance from FINRA as to the
amount of compensation allowable or payable to the Placement Agent as described
in the Pricing Prospectus.


(r)  Prior to the Closing Date, the Company shall have furnished to the
Placement Agent such further information, opinions, certificates (including a
Secretary’s Certificate), letters or documents as the Placement Agent shall have
reasonably requested.


All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.
 
28

--------------------------------------------------------------------------------


 
8.  Indemnification and Contribution.


(a)  The Company shall indemnify and hold harmless the Placement Agent, its
affiliates and each of its and their respective directors, officers, members,
employees, representatives and agents (including, without limitation Lazard
Frères & Co. LLC, (which will provide services to the Placement Agent) and its
affiliates, and each of its and their respective directors, officers, members,
employees, representatives and agents and each person, if any, who controls
Lazard Frères & Co. LLC within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act) and each person, if any, who controls the
Placement Agent within the meaning of Section 15 of the Securities Act of or
Section 20 of the Exchange Act (collectively, the “Placement Agent Indemnified
Parties,” and each a “Placement Agent Indemnified Party”) against any loss,
claim, damage, expense or liability whatsoever (or any action, investigation or
proceeding in respect thereof), joint or several, to which such Placement Agent
Indemnified Party may become subject, under the Securities Act or otherwise,
insofar as such loss, claim, damage, expense, liability, action, investigation
or proceeding arises out of or is based upon (A) any untrue statement or alleged
untrue statement of a material fact contained in any Preliminary Prospectus, any
Issuer Free Writing Prospectus, any “issuer information” filed or required to be
filed pursuant to Rule 433(d) of the Rules and Regulations, any Registration
Statement or the Prospectus, or in any amendment or supplement thereto or
document incorporated by reference therein, (B) the omission or alleged omission
to state in any Preliminary Prospectus, any Issuer Free Writing Prospectus, any
“issuer information” filed or required to be filed pursuant to Rule 433(d) of
the Rules and Regulations, any Registration Statement or the Prospectus, or in
any amendment or supplement thereto or document incorporated by reference
therein, a material fact required to be stated therein or necessary to make the
statements therein not misleading or (C) any breach of the representations and
warranties of the Company contained herein, or the failure of the Company to
perform its obligations hereunder or pursuant to any law, and shall reimburse
the Placement Agent Indemnified Party promptly upon demand for any legal fees or
other expenses reasonably incurred by that Placement Agent Indemnified Party in
connection with investigating, or preparing to defend, or defending against, or
appearing as a third party witness in respect of, or otherwise incurred in
connection with, any such loss, claim, damage, expense, liability, action,
investigation or proceeding, as such fees and expenses are incurred; provided,
however, that the Company shall not be liable in any such case to the extent
that any such loss, claim, damage, expense or liability arises out of or is
based upon an untrue statement or alleged untrue statement in, or omission or
alleged omission from any Preliminary Prospectus, any Registration Statement or
the Prospectus, or any such amendment or supplement thereto, or any Issuer Free
Writing Prospectus made in reliance upon and in conformity with written
information furnished to the Company by the Placement Agent specifically for use
therein, which information the parties hereto agree is limited to the Placement
Agent’s Information (as defined in Section 17).  This indemnity agreement is not
exclusive and will be in addition to any liability, which the Company might
otherwise have and shall not limit any rights or remedies which may otherwise be
available at law or in equity to each Placement Agent Indemnified Party.
 
29

--------------------------------------------------------------------------------


 
(b)  The Placement Agent shall indemnify and hold harmless the Company and its
directors, its officers who signed the Registration Statement and each person,
if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively, the “Company
Indemnified Parties,” and each a “Company Indemnified Party”) against any loss,
claim, damage, expense or liability whatsoever (or any action, investigation or
proceeding in respect thereof), joint or several, to which such Company
Indemnified Party may become subject, under the Securities Act or otherwise,
insofar as such loss, claim, damage, expense, liability, action, investigation
or proceeding arises out of or is based upon (i) any untrue statement or alleged
untrue statement of a material fact contained in any Preliminary Prospectus, any
Issuer Free Writing Prospectus, any “issuer information” filed or required to be
filed pursuant to Rule 433(d) of the Rules and Regulations, any Registration
Statement or the Prospectus, or in any amendment or supplement thereto, or (ii)
the omission or alleged omission to state in any Preliminary Prospectus, any
Issuer Free Writing Prospectus, any “issuer information” filed or required to be
filed pursuant to Rule 433(d) of the Rules and Regulations, any Registration
Statement or the Prospectus, or in any amendment or supplement thereto, a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but in each case only to the extent that the untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written information furnished to the
Company by the Placement Agent specifically for use therein, which information
the parties hereto agree is limited to the Placement Agent’s Information as
defined in Section 17, and shall reimburse the Company for any legal or other
expenses reasonably incurred by such party in connection with investigating or
preparing to defend or defending against or appearing as third party witness in
connection with any such loss, claim, damage, liability, action, investigation
or proceeding, as such fees and expenses are incurred.  This indemnity agreement
is not exclusive and will be in addition to any liability, which the Placement
Agent might otherwise have and shall not limit any rights or remedies which may
otherwise be available at law or in equity to each Company Indemnified
Party.  Notwithstanding the provisions of this Section 8(b), in no event shall
any indemnity by the Placement Agent under this Section 8(b) exceed the total
compensation received by the Placement Agent in accordance with Section 2.5.
 
30

--------------------------------------------------------------------------------


 
(c)  Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, the indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 8, notify such indemnifying party in writing of the commencement of that
action; provided, however, that the failure to notify the indemnifying party
shall not relieve it from any liability which it may have under this Section 8
except to the extent it has been materially prejudiced by such failure; and,
provided, further, that the failure to notify an indemnifying party shall not
relieve it from any liability which it may have to an indemnified party
otherwise than under this Section 8.  If any such action shall be brought
against an indemnified party, and it shall notify the indemnifying party
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it wishes, jointly with any other similarly notified
indemnifying party, to assume the defense of such action with counsel reasonably
satisfactory to the indemnified party (which counsel shall not, except with the
written consent of the indemnified party, be counsel to the indemnifying
party).  After notice from the indemnifying party to the indemnified party of
its election to assume the defense of such action, except as provided herein,
the indemnifying party shall not be liable to the indemnified party under
Section 8 for any legal or other expenses subsequently incurred by the
indemnified party in connection with the defense of such action other than
reasonable costs of investigation; provided, however, that any indemnified party
shall have the right to employ separate counsel in any such action and to
participate in the defense of such action but the fees and expenses of such
counsel (other than reasonable costs of investigation) shall be at the expense
of such indemnified party unless (i) the employment thereof has been
specifically authorized in writing by the Company in the case of a claim for
indemnification under Section 8(a) or Section 2.6 or LCM in the case of a claim
for indemnification under Section 8(b), (ii) such indemnified party shall have
been advised by its counsel that there may be one or more legal defenses
available to it which are different from or additional to those available to the
indemnifying party, or (iii) the indemnifying party has failed to assume the
defense of such action and employ counsel reasonably satisfactory to the
indemnified party within a reasonable period of time after notice of the
commencement of the action or the indemnifying party does not diligently defend
the action after assumption of the defense, in which case, if such indemnified
party notifies the indemnifying party in writing that it elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of (or, in the case of a
failure to diligently defend the action after assumption of the defense, to
continue to defend) such action on behalf of such indemnified party and the
indemnifying party shall be responsible for legal or other expenses subsequently
incurred by such indemnified party in connection with the defense of such
action; provided, however, that the indemnifying party shall not, in connection
with any one such action or separate but substantially similar or related
actions in the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the reasonable fees and expenses of more than one
separate firm of attorneys at any time for all such indemnified parties (in
addition to any local counsel), which firm shall be designated in writing by LCM
if the indemnified parties under this Section 8 consist of any Placement Agent
Indemnified Party or by the Company if the indemnified parties under this
Section 8 consist of any Company Indemnified Parties.  Subject to this
Section 8(c), the amount payable by an indemnifying party under Section 8 shall
include, but not be limited to, (x) reasonable legal fees and expenses of
counsel to the indemnified party and any other expenses in investigating, or
preparing to defend or defending against, or appearing as a third party witness
in respect of, or otherwise incurred in connection with, any action,
investigation, proceeding or claim, and (y) all amounts paid in settlement of
any of the foregoing.  No indemnifying party shall, without the prior written
consent of the indemnified parties, settle or compromise or consent to the entry
of judgment with respect to any pending or threatened action or any claim
whatsoever, in respect of which indemnification or contribution could be sought
under this Section 8 (whether or not the indemnified parties are actual or
potential parties thereto), unless such settlement, compromise or consent (i)
includes an unconditional release of each indemnified party in form and
substance reasonably satisfactory to such indemnified party from all liability
arising out of such action or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.  Subject to the provisions of the following sentence, no
indemnifying party shall be liable for settlement of any pending or threatened
action or any claim whatsoever that is effected without its written consent
(which consent shall not be unreasonably withheld or delayed), but if settled
with its written consent, if its consent has been unreasonably withheld or
delayed or if there be a judgment for the plaintiff in any such matter, the
indemnifying party agrees to indemnify and hold harmless any indemnified party
from and against any loss or liability by reason of such settlement or
judgment.  In addition, if at any time an indemnified party shall have requested
that an indemnifying party reimburse the indemnified party for fees and expenses
of counsel, such indemnifying party agrees that it shall be liable for any
settlement of the nature contemplated herein effected without its written
consent if (i) such settlement is entered into more than forty-five (45) days
after receipt by such indemnifying party of the request for reimbursement, (ii)
such indemnifying party shall have received notice of the terms of such
settlement at least thirty (30) days prior to such settlement being entered into
and (iii) such indemnifying party shall not have reimbursed such indemnified
party in accordance with such request prior to the date of such settlement.
 
31

--------------------------------------------------------------------------------


 
(d)  If the indemnification provided for in this Section 8 is unavailable or
insufficient to hold harmless an indemnified party under Section 8(a) or
Section 8(b), then each indemnifying party shall, in lieu of indemnifying such
indemnified party, contribute to the amount paid, payable or otherwise incurred
by such indemnified party as a result of such loss, claim, damage, expense or
liability (or any action, investigation or proceeding in respect thereof), as
incurred, (i) in such proportion as shall be appropriate to reflect the relative
benefits received by the Company on the one hand and the Placement Agent on the
other hand from the offering of the Units, or (ii) if the allocation provided by
clause (i) of this Section 8(d) is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) of this Section 8(d) but also the relative fault of the Company
on the one hand and the Placement Agent on the other with respect to the
statements, omissions, acts or failures to act which resulted in such loss,
claim, damage, expense or liability (or any action, investigation or proceeding
in respect thereof) as well as any other relevant equitable considerations.  The
relative benefits received by the Company on the one hand and the Placement
Agent on the other with respect to such offering shall be deemed to be in the
same proportion as the total net proceeds from the offering of the Units
purchased under this Agreement (before deducting expenses) received by the
Company bear to the total Placement Fee received by the Placement Agent in
connection with the Offering, in each case as set forth in the table on the
cover page of the Prospectus.  The relative fault of the Company on the one hand
and the Placement Agent on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company on the one hand or the Placement Agent on
the other, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such untrue statement,
omission, act or failure to act; provided that the parties hereto agree that the
written information furnished to the Company by the Placement Agent for use in
any Preliminary Prospectus, any Registration Statement or the Prospectus, or in
any amendment or supplement thereto, consists solely of the Placement Agent’s
Information as defined in Section 17.  The Company and the Placement Agent agree
that it would not be just and equitable if contributions pursuant to this
Section 8(d) were to be determined by pro rata allocation or by any other method
of allocation that does not take into account the equitable considerations
referred to herein.  The amount paid or payable by an indemnified party as a
result of the loss, claim, damage, expense, liability, action, investigation or
proceeding referred to above in this Section 8(d) shall be deemed to include,
for purposes of this Section 8(d), any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating, preparing
to defend or defending against or appearing as a third party witness in respect
of, or otherwise incurred in connection with, any such loss, claim, damage,
expense, liability, action, investigation or proceeding.  Notwithstanding the
provisions of this Section 8(d), the Placement Agent shall not be required to
contribute any amount in excess of the total compensation received by the
Placement Agent in accordance with Section 2.5 less the amount of any damages
which the Placement Agent has otherwise paid or become liable to pay by reason
of any untrue or alleged untrue statement, omission or alleged omission, act or
alleged act or failure to act or alleged failure to act.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.
 
32

--------------------------------------------------------------------------------


 
9.  Termination.  The obligations of the Placement Agent and the Purchasers
hereunder and under the Subscription Agreements may be terminated by the
Placement Agent, in its absolute discretion by notice given to the Company prior
to delivery of and payment for the Units if, prior to that time, any of the
events described in Sections 7(j), 7(k) or 7(l) have occurred or if the
Purchasers shall decline to purchase the Units for any reason permitted under
this Agreement or the Subscription Agreements.


10.  Reimbursement of Placement Agent’s Expenses.  Notwithstanding anything to
the contrary in this Agreement, if (a) this Agreement shall have been terminated
pursuant to Section 9, (b) the Company shall fail to tender the Units for
delivery to the Purchasers for any reason not permitted under this Agreement,
(c) the Purchasers shall decline to purchase the Units for any reason permitted
under this Agreement or (d) the sale of the Units is not consummated because any
condition to the obligations of the Purchasers or the Placement Agent set forth
herein is not satisfied or because of the refusal, inability or failure on the
part of the Company to perform any agreement herein or to satisfy any condition
or to comply with the provisions hereof, then, in addition to the payment of any
amounts in accordance with Section 6, the Company shall reimburse the Placement
Agent for the fees and expenses of the Placement Agent’s counsel and for such
other accountable out-of-pocket expenses as shall have been reasonably incurred
by them in connection with this Agreement and the proposed purchase of the
Units, and upon demand the Company shall pay the full amount thereof to the
Placement Agent.


11.  Absence of Fiduciary Relationship.  The Company acknowledges and agrees
that:


(a)  the Placement Agent’s responsibility to the Company is solely contractual
in nature, the Placement Agent has been retained solely to act as Placement
Agent in connection with the Offering and no fiduciary, advisory or agency
relationship between the Company and the Placement Agent has been created in
respect of any of the transactions contemplated by this Agreement, irrespective
of whether the Placement Agent or Lazard Frères & Co. LLC has advised or is
advising the Company on other matters;


(b)  the price of the Units set forth in this Agreement was established by the
Company following discussions and arms-length negotiations with the Placement
Agent, and the Company is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated by this Agreement;
 
33

--------------------------------------------------------------------------------


 
(c)  it has been advised that the Placement Agent and Lazard Frères & Co. LLC
and their affiliates are engaged in a broad range of transactions which may
involve interests that differ from those of the Company and that the Placement
Agent has no obligation to disclose such interests and transactions to the
Company by virtue of any fiduciary, advisory or agency relationship; and


(d)  it waives, to the fullest extent permitted by law, any claims it may have
against the Placement Agent for breach of fiduciary duty or alleged breach of
fiduciary duty and agrees that the Placement Agent shall have no liability
(whether direct or indirect) to the Company in respect of such a fiduciary duty
claim or to any person asserting a fiduciary duty claim on behalf of or in right
of the Company, including stockholders, employees or creditors of the Company.


12.  Successors; Persons Entitled to Benefit of Agreement.  This Agreement shall
inure to the benefit of and be binding upon the Placement Agent, the Company,
and their respective successors and assigns.  This Agreement shall also inure to
the benefit of Lazard Frères & Co. LLC, the Purchasers, and each of their
respective successors and assigns, which shall be third party beneficiaries
hereof.  Nothing expressed or mentioned in this Agreement is intended or shall
be construed to give any person, other than the persons mentioned in the
preceding sentences, any legal or equitable right, remedy or claim under or in
respect of this Agreement, or any provisions herein contained, this Agreement
and all conditions and provisions hereof being intended to be and being for the
sole and exclusive benefit of such persons and for the benefit of no other
person; except that the representations, warranties, covenants, agreements and
indemnities of the Company contained in this Agreement shall also be for the
benefit of the Placement Agent Indemnified Parties and the indemnities of the
Placement Agent shall be for the benefit of the Company Indemnified Parties.  It
is understood that the Placement Agent’s responsibility to the Company is solely
contractual in nature and the Placement Agent does not owe the Company, or any
other party, any fiduciary duty as a result of this Agreement.


13.  Survival of Indemnities, Representations, Warranties, etc.  The respective
indemnities, covenants, agreements, representations, warranties and other
statements of the Company and the Placement Agent, as set forth in this
Agreement or made by them respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation made by or on behalf
of the Placement Agent, the Company, the Purchasers or any person controlling
any of them and shall survive delivery of and payment for the
Units.  Notwithstanding any termination of this Agreement, including without
limitation any termination pursuant to Sections 9 or 10, the indemnity and
contribution agreements contained in Section 8 and the covenants,
representations, warranties set forth in this Agreement shall not terminate and
shall remain in full force and effect at all times.


14.  Notices.  All statements, requests, notices and agreements hereunder shall
be in writing, and:


(a)  if to the Placement Agent, shall be delivered or sent by mail, telex,
facsimile transmission or email to Lazard Capital Markets LLC, Attention:
General Counsel, Fax: 212-830-3615; and
 
34

--------------------------------------------------------------------------------


 
(b)  if to the Company, shall be delivered or sent by mail, telex, facsimile
transmission or email to Discovery Laboratories, Inc., 2600 Kelly Road,
Warrington, Pennsylvania 18976, Attention: John G. Cooper (Fax: 215-488-9301),
with a copy to: Dickstein Shapiro LLP, 1177 Avenue of the Americas, 47th Floor,
New York, New York 10036-2714, Attention: Ira L. Kotel, Esq. (Fax:
212-997-9880).


provided, however, that any notice to the Placement Agent pursuant to Section 8
shall be delivered or sent by mail, telex or facsimile transmission to the
Placement Agent at its address set forth in its acceptance telex to the
Placement Agent, which address will be supplied to any other party hereto by the
Placement Agent upon request.  Any such statements, requests, notices or
agreements shall take effect at the time of receipt thereof, except that any
such statement, request, notice or agreement delivered or sent by email shall
take effect at the time of confirmation of receipt thereof by the recipient
thereof.


15.  Definition of Certain Terms.  For purposes of this Agreement, (a) “business
day” means any day on which the New York Stock Exchange, Inc. is open for
trading and (b) “subsidiary” has the meaning set forth in Rule 405 of the Rules
and Regulations.


16.  Governing Law, Agent for Service and Jurisdiction.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
including without limitation Section 5-1401 of the New York General Obligations
Law.  No legal proceeding may be commenced, prosecuted or continued in any court
other than the courts of the State of New York located in the City and County of
New York or in the United States District Court for the Southern District of New
York, which courts shall have jurisdiction over the adjudication of such
matters, and the Company and the Placement Agent each hereby consent to the
jurisdiction of such courts and personal service with respect thereto.  The
Company and the Placement Agent each hereby consent to personal jurisdiction,
service and venue in any court in which any legal proceeding arising out of or
in any way relating to this Agreement is brought by any third party against the
Company or the Placement Agent.  The Company and the Placement Agent each hereby
waive all right to trial by jury in any legal proceeding (whether based upon
contract, tort or otherwise) in any way arising out of or relating to this
Agreement.  The Company agrees that a final judgment in any such legal
proceeding brought in any such court shall be conclusive and binding upon the
Company and the Placement Agent and may be enforced in any other courts in the
jurisdiction of which the Company is or may be subject, by suit upon such
judgment.


17.  Placement Agent’s Information.  The parties hereto acknowledge and agree
that, for all purposes of this Agreement, the Placement Agent’s Information
consists solely of the following information in the Prospectus: (i) the last
paragraph on the front cover page concerning the terms of the offering by the
Placement Agent; and (ii) the statements concerning the Placement Agent
contained in the first and sixth paragraphs under the heading “Plan of
Distribution.”


18.  Partial Unenforceability.  The invalidity or unenforceability of any
section, paragraph, clause or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph, clause or provision
hereof.  If any section, paragraph, clause or provision of this Agreement is for
any reason determined to be invalid or unenforceable, there shall be deemed to
be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.
 
35

--------------------------------------------------------------------------------


 
19.  General.  This Agreement constitutes the entire agreement of the parties to
this Agreement and supersedes all prior written or oral and all contemporaneous
oral agreements, understandings and negotiations with respect to the subject
matter hereof.  In this Agreement, the masculine, feminine and neuter genders
and the singular and the plural include one another.  The section headings in
this Agreement are for the convenience of the parties only and will not affect
the construction or interpretation of this Agreement.  This Agreement may be
amended or modified, and the observance of any term of this Agreement may be
waived, only by a writing signed by the Company and the Placement Agent.


20.  Counterparts.  This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument and such signatures may be
delivered by facsimile.
 
21.  Right of First Refusal.  The parties acknowledge that, pursuant to an
engagement letter between the Company and the Placement Agent, the Placement
Agent has a right of first refusal to act as Placement Agent with respect to a
public offering by the Company and to earn mutually agreed upon compensation in
connection therewith. 
 
36

--------------------------------------------------------------------------------


 
If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agent, kindly indicate your acceptance in
the space provided for that purpose below.
 

 
Very truly yours,
           
DISCOVERY LABORATORIES, INC.
           
By:
/s/ Robert Capetola     
 
Name: Robert Capetola
     
Title: President and C.E.O.
 


 
Accepted as of the date
first above written:




LAZARD CAPITAL MARKETS LLC
 
 
By:
/s/ David G. McMillan, Jr.       
Name: David G. McMillan, Jr.
   
Title: Managing Director
 

37

--------------------------------------------------------------------------------




SCHEDULE A


General Use Free Writing Prospectuses


None.
 

--------------------------------------------------------------------------------




SCHEDULE B


List of officers and directors subject to Section 5


Board of Directors


W. Thomas Amick
Robert J. Capetola (President and CEO)
Antonio Esteve
Max Link
Herbert H. McDade, Jr.
Marvin E. Rosenthale


Management


John G. Cooper
David L. Lopez
Kathryn Cole
Charles F. Katzer
Thomas F. Miller
Gerald J. Orehostky
Robert Segal
Mary B. Templeton



--------------------------------------------------------------------------------


 
EXHIBIT A


Form of Subscription Agreement



--------------------------------------------------------------------------------




EXHIBIT B


Form of Warrant
 

--------------------------------------------------------------------------------


 
EXHIBIT C


Form of Lock Up Agreement


May 13, 2009


LAZARD CAPITAL MARKETS LLC
30 Rockefeller Plaza
New York, New York 10020


Re: 
Discovery Laboratories, Inc. offering of 14,000,000 Units



Dear Sirs:


In order to induce Lazard Capital Markets LLC (“Lazard”), to enter in to a
certain placement agent agreement with Discovery Laboratories, Inc., a Delaware
corporation (the “Company”), with respect to the public offering of units
consisting of the Company’s Common Stock, par value $0.001 per share (“Common
Stock”) and warrants to purchase the Common Stock (the “Units”), the undersigned
hereby agrees that for a period (the “lock-up period”) of ninety (90) days
following the date of the final prospectus filed by the Company with the
Securities and Exchange Commission in connection with such public offering, the
undersigned will not, without the prior written consent of Lazard, directly or
indirectly, (i) offer, sell, assign, transfer, pledge, contract to sell, or
otherwise dispose of, any shares of Common Stock or securities convertible into
or exercisable or exchangeable for Common Stock (including, without limitation,
shares of Common Stock or any such securities which may be deemed to be
beneficially owned by the undersigned in accordance with the rules and
regulations promulgated under the Securities Act of 1933, as the same may be
amended or supplemented from time to time (such shares or securities, the
“Beneficially Owned Shares”)), (ii) enter into any swap, hedge or other
agreement or arrangement that transfers in whole or in part, the economic risk
of ownership of any Beneficially Owned Shares, Common Stock or securities
convertible into or exercisable or exchangeable for Common Stock, or (iii)
engage in any short selling of any Beneficially Owned Shares, Common Stock or
securities convertible into or exercisable or exchangeable for Common Stock.


If (i) the Company issues an earnings release or material news or a material
event relating to the Company occurs during the last seventeen (17) days of the
lock-up period, or (ii) prior to the expiration of the lock-up period, the
Company announces that it will release earnings results during the sixteen
(16)-day period beginning on the last day of the lock-up period, the
restrictions imposed by this Agreement shall continue to apply until the
expiration of the eighteen (18)-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event.


In addition, the undersigned hereby waives, from the date hereof until the
expiration of the ninetieth (90th) day following the date of the Company’s final
prospectus, any and all rights, if any, to request or demand registration
pursuant to the Securities Act of 1933, as amended, of any shares of Common
Stock or securities convertible into or exercisable or exchangeable for Common
Stock that are registered in the name of the undersigned or that are
Beneficially Owned Shares.  In order to enable the aforesaid covenants to be
enforced, the undersigned hereby consents to the placing of legends and/or stop
transfer orders with the transfer agent of the Common Stock with respect to any
shares of Common Stock, securities convertible into or exercisable or
exchangeable for Common Stock or Beneficially Owned Shares.
 

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, the undersigned may transfer Beneficially Owned
Shares (i) as a bona fide or gifts, (ii) to any trust for the direct or indirect
benefit of the undersigned or the immediate family of the undersigned, or (iii)
by will or intestate succession; provided, that (A) each donee, transferee or
distribute shall execute and deliver a letter substantially in the form hereof
and (B) neither the undersigned nor any other party to the applicable
transaction shall be required to file, or voluntarily file, a report under
Section 16(a) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), other than a filing on Form 5 made after expiration of the Lock-up
Period.  For purposes of this agreement, the term “immediate family” shall mean
any relationship by blood marriage or adoption, not more remote than first
cousin.


In addition, notwithstanding the foregoing, the restrictions set forth herein
shall not apply to the sale of up to an aggregate 200,000 Shares by the
undersigned together with all of the other executive officers and directors of
the Company that have entered into agreements similar to this one on the date
hereof or (ii) to the establishment of a trading plan that complies with Rule
10b5-1 under the Exchange Act and that is existing on the date of this
Agreement, but only to the extent that such sale is in connection with options
that are set to expire during the lock-up period; provided, however, that the
restrictions shall apply in full force to sales pursuant to such trading plan
during the lock-up period.


Anything contained herein to the contrary notwithstanding, any person or entity
to whom shares of Common Stock, securities convertible into or exercisable or
exchangeable for Common Stock or Beneficially Owned Shares are transferred from
the undersigned shall be bound by the terms of this Agreement.


If the Offering is not consummated by May 22, 2009, this Agreement shall
terminate and the undersigned will be released from its obligations hereunder.
 
 

 
[Signatory]
           
By:
        
Name:
     
Title:
 

 

--------------------------------------------------------------------------------


 
 